Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (h)(4)(b) SCHEDULE A EATON VANCE SPECIAL INVESTMENT TRUST ADMINISTRATIVE SERVICES AGREEMENT Name of Fund Effective Date Fee* Eaton Vance Dividend Builder Fund October 15, 2007 None Eaton Vance Large-Cap Value Fund October 15, 2007 None Eaton Vance Special Equities Fund October 15, 2007 None Eaton Vance Small-Cap Growth Fund October 15, 2007 0.15% Eaton Vance Small-Cap Value Fund October 15, 2007 0.15% Eaton Vance Large-Cap Growth Fund October 15, 2007 0.15% Eaton Vance Investment Grade Income Fund October 15, 2007 N/A Eaton Vance Real Estate Fund October 15, 2007 0.15% Eaton Vance Capital & Income Strategies Fund October 15, 2007 0.15% Eaton Vance Equity Asset Allocation Fund October 15, 2007 0.15% Eaton Vance Balanced Fund October 15, 2007 0.10% Eaton Vance Enhanced Equity Option Income December 10, 2007 0.15% Fund Eaton Vance Risk-Managed Equity Option Income December 10, 2007 0.15% Fund * Fee is a percentage of average daily net assets per annum, computed and paid monthly.
